DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, for example, the closest prior art of Jang (US Pub. No. 2020/0312762 A1) and (US Pub. No. 2020/0312940 A1), whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device (as per claims 1-12) as a whole, specifically, a display panel including a signal pad; and a circuit board comprising a connection pad including a first connection pad portion and a second connection pad portion, which is thicker than the first connection pad portion and is not overlapped with the first connection pad portion in a plan view, wherein the connection pad is in contact with the signal pad; and wherein a first surface roughness between the first connection pad portion and the signal pad is greater than a second surface roughness between the second connection pad portion and the signal pad; or the method of fabricating a circuit board (as per claims 18-20) as a whole, specifically, preparing a base substrate, in which a pad region and a line region are defined, the pad region and the line region being divided into each other in a plan view; forming a first conductive layer on the base substrate; removing a region of the first conductive layer, which is not overlapped with the pad region and the line region; forming a second conductive layer on the base substrate to cover the first conductive layer; and removing a region of the second conductive layer, which is overlapped with the pad region, using an intense light, wherein, as a result of the using the intense light, a portion of the first conductive layer overlapped with the pad region is exposed by the second conductive layer (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chazan et al (US Pat. No. 6,262,579 B1) discloses the method and structure for detecting open vias in high density interconnect substrates.
Holee et al (US Pat. No. 8,007,286 B1) teaches the circuit boards interconnected by overlapping plated through holes portion.
Jung et al (US Pub. No. 2014/0104528 A1) discloses the display panel and method of manufacturing the same.
Im (US Pub. No. 2017/0098769 A1) teaches the display apparatus.
Lee et al (US Pub. No. 2017/0117264 A1) discloses the stacked semiconductor package and method of fabricating the same.

Sung et al (US Pub. No. 2017/0358772 A1) discloses the display device and method of manufacturing the same.
Jo et al (US Pub. No. 2019/0096979 A1) teaches the electronic panel, display device, and method for manufacturing the display device.
Lim et al (US Pub. No. 2019/0179463 A1) discloses the display device.
Choi (US Pub. No. 2020/0022261 A1) teaches the display module and display device including the same.
Roh (US Pub. No. 2020/0303850 A1) discloses the display device and method for manufacturing the same.
Jang et al (US Pub. No. 2021/0041922 A1) teaches the adhesive member and display device including the same.
Jung et al (US Pub. No. 2021/0313411 A1) discloses the display panel and display device including the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626